531 F.2d 1336
Lathia Paul BANKS, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 76--1014. Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
May 24, 1976.

Mark J. Kadish, Atlanta, Ga., for petitioner-appellant.
John W. Stokes, William F. Bartee, Jr., Asst. U.S. Atty., Atlanta, Ga., for respondent-appellee.
Appeal from the United States District Court for the Northern District of Georgia.
Before BROWN, Chief Judge, GEWIN and MORGAN, Circuit Judges.
PER CURIAM:


1
Lathia Paul Banks, Jr., appeals from the district court's denial of his post-conviction motion to vacate sentence, 28 U.S.C. § 2255.  We affirm.


2
The appellant raises the following issues which we have examined and found to be without merit: (1) Denial of effective assistance of counsel due to counsel's representation of a codefendant and resultant inadequate cross-examination of witnesses; (2) denial of effective assistance of counsel due to counsel's failure to secure the attendance at trial of two potentially favorable witnesses; and (3) failure of the district court to grant a new trial upon appellant's presentation of post-conviction polygraph evidence of his innocence.


3
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409